Citation Nr: 1341604	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  13-21 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1953 to October 1955. 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's hearing loss is related to his in-service noise exposure. 

2.  The evidence of record is at least in equipoise as to whether the Veteran's tinnitus is related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. § 1110 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.303(a) (2013) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Here, the Veteran has submitted competent and credible evidence that he has a current disability - namely bilateral hearing loss.  The Veteran was afforded a VA examination in January 2012.  The examination revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
RIGHT
30
35
60
65
65
LEFT
30
35
35
60
75

The Maryland CNC speech recognition scores reflected 84 percent for the right ear and 88 percent for the left ear.  The examiner diagnosed the Veteran sensorineural hearing loss in the both ears.  The Veteran's audiological results meet the criteria for hearing loss as defined by VA regulations.  Thus, the evidence supports a finding of a current disability.  

Next, there is evidence of an in-service injury.  Specifically, the Veteran's DD 214 indicates that the Veteran's military occupational specialty (MOS) was in field artillery.  This level of noise exposure is considered highly probable.  In addition, the Veteran reported to his private ear, nose and throat (ENT) doctor that he worked with 280 mm guns while in service.  Accordingly, the Board accepts the Veteran's account of in service acoustic trauma.  

Having found that the Veteran suffers from hearing loss and sustained acoustic trauma in service, the Board finds that the evidence is at least in equipoise on whether the Veteran's hearing loss and tinnitus are related to his military service.  The January 2012 examiner opined that the Veteran's bilateral hearing loss was less likely as not related to his military service.  He reasoned that there was no record of complaint at the time of separation from service; no evidence of chronicity or continuity of care fifty years post service; and positive long term civilian occupation noise exposure post service.  He further opined that the Veteran's tinnitus is related to his bilateral hearing loss and therefore was not related to military service.  

In contrast, the Veteran submitted private medical records from Dr. S.P. who opined that it was impossible to say what factors played a role in the Veteran's hearing loss but considered the Veteran's age and history of factory work.  He also considered the Veteran's military history of two years working with 280 mm guns.  Finally, he noted that the Veteran's wife stated that he suffered from hearing loss since he was in his early 20s.  Dr. S.P's conclusion was that the Veteran's military noise exposure played a significant role in his hearing loss.  

In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are granted.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


